                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 UNILOC 2017 LLC,                              §
                                               §
               Plaintiff,                      §
                                               §
 v.                                            §      Case No. 2:18-cv-00491-JRG-RSP
                                               §
 GOOGLE LLC,                                   §
                                               §
               Defendant.                      §

                                           ORDER
       Before the Court is Defendant Google LLC’s (“Google”) Motion to Dismiss for Lack of

Standing and Improper Venue Under Rules 12(b)(1), 12(b)(3) and 12(b)(6) (“the Original Motion

to Dismiss”) (Dkt. No. 17) and Motion to Transfer Venue to the Northern District of California

Under 28 U.S.C. § 1404 (“the Original Motion to Transfer”) (Dkt. No. 62). The Court previously

 granted a joint motion for venue and jurisdictional discovery and permitted Google to re-brief
.
 both its Original Motion to Dismiss and its Original Motion to Transfer to address any newly-

discovered material. Google subsequently filed a Renewed Motion to Dismiss for Lack of Standing

and Improper Venue (“the Renewed Motion to Dismiss”) (Dkt. No. 106) and a Renewed Motion

to Transfer Venue to the Northern District of California Under 28 U.S.C. § 1404 (“the Renewed

Motion to Transfer”) (Dkt. No. 107) (collectively, “the Renewed Motions”).

       In light of the Renewed Motions, the Court finds that the Original Motion to Dismiss (Dkt.

No. 17) and the Original Motion to Transfer (Dkt. No. 62) should be and hereby are DENIED AS

MOOT.
    SIGNED this 3rd day of January, 2012.
       SIGNED this 24th day of October, 2019.




                                                   ____________________________________
                                                   ROY S. PAYNE
                                                   UNITED STATES MAGISTRATE JUDGE
